Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-3, 8-9, and 14-15, drawn to a method of maintaining an ink jet head, wherein the discharging numbers of the chemical liquid are obtained by counting operating numbers of piezoelectric elements of the ink jet head, wherein the cumulative discharging number of the chemical liquid is calculated by accumulatively counting the operating numbers of the piezoelectric elements of the ink jet head.
II. 	Claims 4-6, 10-11, 16, and 18-20, drawn to a method of maintaining an ink jet head, wherein the determining of the replacement time of the ink jet head is performed if the cumulative discharging number of the chemical liquid exceeds the previously set limit discharging number, wherein the determining of the replacement time of the ink jet head comprises determining whether the ink jet head is continuously usable or not, and wherein the determining of the replacement time of the ink jet head further comprises replacing the ink jet head with a new ink jet head if the ink jet head is not continuously usable, or resetting the previously set limit discharging number of the ink jet head if the ink jet head is continuously usable, further comprising replacing the ink jet head with a new ink jet head if cumulative discharging numbers of the chemical liquid from nozzles of the plurality of nozzles more than predetermined nozzles exceed previously set limit discharging numbers of the nozzles.
	III. 	Claim 13, drawn to a method of maintaining an ink jet head, wherein the adjusting of the cumulative discharging numbers of the chemical liquid from the plurality of nozzles comprises stopping the discharge of the chemical liquid from a nozzle of the plurality of nozzles having a relatively small cumulative discharging number of the chemical liquid; and discharging the chemical liquid onto 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of Invention II or that of Invention III. Similarly, the scope of Invention II is clearly not overlapped and variant to that of Invention III.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853